Citation Nr: 1216528	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis.  

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2003 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2003, the RO denied reopening claims for service connection for tinea pedis and flatfeet.  In July 2007, the Board affirmed the RO's denial.  The Veteran then appealed the Board's July 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, based on a Joint Motion For Remand (joint motion), the Court remanded the matter to the Board for compliance with the instructions in the joint motion.  

By decision issued in April 2009, the Board in turn reopened the claim for service connection for bilateral pes planus and then remanded that claim on its merits and the claim to reopen the previously denied claim for service connection for tinea pedis to the RO for additional action.  In a rating decision dated September 2009, the RO granted the Veteran service connection for flatfeet and assigned that disability an initial evaluation of 10 percent.  In a rating decision dated March 2010, the RO increased this initial evaluation to 30 percent, effective April 3, 2003, the date the Veteran filed his initial claim.  

Since then, in a supplemental statement of the case issued in February 2011, the RO has reopened the Veteran's claim for service connection for tinea pedis and characterized it as a standard claim for service connection.  Despite the RO's action in this regard, the Board has recharacterized this claim as one to reopen.  Whether new and material evidence has been received to reopen a claim is a legal issue the Board is required to address even when the RO reopens a claim and denies it on its merits.  Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed by Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed Cir. 1996).  Due to the Board's disposition of this claim, the Veteran is not prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 383, 390-92 (1993).

The Veteran testified in support of these claims during hearings held before the Board in September 2005 and November 2011, the former at the RO, the latter by videoconference.

The Board addresses the claim of entitlement to an initial evaluation in excess of 30 percent for bilateral flatfeet in the REMAND portion of this decision, below, and REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in January 1997, the RO last denied the Veteran entitlement to service connection for tinea pedis.  

2.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not appeal it. 

3.  The evidence received since January 1997 is neither cumulative, nor redundant of the evidence previously of record and, by itself or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinea pedis and raises a reasonable possibility of substantiating that claim.  

4.  Tinea pedis is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, in which the RO denied the Veteran entitlement to service connection for tinea pedis, is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinea pedis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2011).

3.  Tinea pedis was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA is to look at the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.

The RO provided the Veteran VCAA notice on the claim being decided by letters dated in April 2003, October 2006 and May 2009.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates and explained the basis of the last denial of the Veteran's claim for service connection for tinea pedis.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent two of the notice letters after initially deciding the Veteran's claim.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In the context of a claim to reopen, VA's duty to assist is limited to the following: (1) making reasonable efforts to obtain non-Federal department or agency records; (2) obtaining records in the custody of a Federal department or agency; and (3) obtaining VA and military records.  38 C.F.R. § 3.159(c)(1), (2) and (3). 

The RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his claim, including service and post-service treatment records.  

II.  Analysis

A.  Finality

In a rating decision dated January 1997, the RO previously denied the Veteran's claim of entitlement to service connection for tinea pedis.  In so doing, the RO considered the Veteran's service treatment records, written statements and application for compensation.  The RO denied the claim on the basis that, although the Veteran once received treatment for tinea pedis during service, he did not subsequently complain of the condition and there is no evidence following service of a permanent residual or chronic disability.    

By letter dated in January 1997, the RO notified the Veteran of the rating decision and of his appellate rights with regard to that decision.  Thereafter, however, the Veteran did not appeal the decision.  The January 1997 rating decision is thus final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996). 

The Veteran attempted to reopen his claim for service connection for tinea pedis by written statement dated April 2003.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2011)). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The pertinent evidence that has been associated with the claims file since the RO's January 1997 rating decision includes post-service VA treatment records, a report of a VA examination, the Veteran's written statements and hearing testimony, and his representative's written statements.  This evidence is new as it is neither cumulative, nor redundant of the evidence previously of record.  This evidence is also material.  By itself or when considered with the evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim for service connection for tinea pedis and raises a reasonable possibility of substantiating that claim. 

Specifically, the VA treatment records reflect that, since discharge, the Veteran has received treatment for tinea pedis.  The absence of this type of evidence formed the basis of the RO's January 1997 denial of this claim.  Having determined that new and material evidence has been received, the Board must reopen this claim.  

B.  Service Connection

The Veteran seeks a grant of service connection for tinea pedis.  According to written statements he submitted during the course of this appeal, including in June 2003, July 2009 and November 2011, and his hearing testimony, presented in September 2005 and November 2011, this condition initially manifested during service.  He contends that, while serving on active duty in 1976 at Fort Stewart, Georgia, he first noticed a rash and itchy, peeling skin on his feet, for which he received treatment, including medication.  He believes he developed this condition secondary to the concrete floors on which he stood in the showers.  He claims that he saw fungus on the floors there, which he and other servicemen cleaned up.  

Allegedly, every year since then, he has experienced recurrences of the condition (comes and goes with four to five flare-ups yearly), manifesting as pain, bumps, peeling and dryness around the edges of his feet, which he treats with Tinactin.  He asserts that, following discharge, he did not initially see health care providers for the recurrences because he had a restrictive salary and knew he could treat them with over-the-counter medicine such as Tinactin.  He contends that this medication never cured his condition, but only temporarily worked by causing his skin to shed.  He notes that once he began seeing a podiatrist for all of his foot problems, including the tinea pedis, he started using prescription medication to control it.  He further contends that the foot/skin symptoms he had in service are the same foot/skin symptoms he now experiences.  

According to M.V., a fellow veteran who allegedly served with the Veteran at Fort Stewart, Georgia, is from the same hometown, and submitted a statement in support of this claim in October 2010, while carpooling back and forth from Fort Stewart, the Veteran routinely complained of foot rash from using the open bay type showers.  
 
The Veteran's representative requests that the claim be considered on a secondary basis, including as due to the Veteran's service-connected flatfeet, and that reasonable doubt be resolved in the Veteran's favor.

The Board acknowledges these assertions and agrees that the evidence in this case, discussed below, supports granting the Veteran service connection for tinea pedis on a direct basis.      

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Post-service medical documents, including VA treatment records dated from 2006, confirm that the Veteran currently has tinea pedis.  The question is thus whether this condition is related to the Veteran's active service, or service-connected flatfeet.  

The Veteran served on active duty from August 1976 to August 1979.  As alleged, during this time period, in April 1978, he received treatment, including prescription medication, for an irregular, scaly, oozing rash on the feet and between the toes.  An examiner attributed this rash to tinea pedis.  

There are no post-service treatment records in the claims file establishing that the Veteran sought treatment for the same symptoms at any time between 1979, when he was discharged from service, and 2005.  This is not surprising, however, as the Veteran claims that, during such time period, he self medicated with over-the-counter Tinactin.  According to the Veteran, despite this treatment, his symptoms recurred.  Regularly since 2006, medical professionals have objectively confirmed the presence of such symptoms, attributed them to tinea pedis, and characterized the tinea pedis as chronic.

No medical professional has addressed the etiology of the Veteran's tinea pedis.  However, the record includes in-service and post-service diagnoses of this condition, now known to be chronic, thereby suggesting that there is a relationship between the current condition and the Veteran's active service.  The possibility of such a relationship is further bolstered by the Veteran's assertions of continuity of foot/skin symptomatology.  The Veteran is competent to report and describe peeling, itchy, bumpy, painful, dry skin on his feet as such skin is capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to provide an opinion on causation).  Considering his competent report of these symptoms intermittently manifesting since service in conjunction with the medical evidence, particularly, the characterization of the tinea pedis as chronic, the Board finds that such a relationship exists.

Based on competent evidence relating the Veteran's tinea pedis to service, the Board concludes that such a disability was incurred in service.  A claimant is responsible for presenting evidence in support of his claim for benefits under laws administered by VA.  VA is responsible for considering all such evidence, lay and medical.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the evidence supports the claim and the Board need not consider or apply the benefit-of-the-doubt rule.    

ORDER

Service connection for tinea pedis is granted.


REMAND

Prior to adjudicating the claim of entitlement to an initial evaluation in excess of 30 percent for bilateral flat feet, additional development is necessary.  See 38 C.F.R. § 19.9 (2011).

First, as noted above, VA is obliged to assist a claimant in the development of his claim, including by providing him an examination when the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  During the course of this appeal, VA assisted the Veteran in the development of his claim for a higher initial evaluation for bilateral flat feet by affording him a VA examination, during which an examiner discussed the severity of that disability.  Thereafter, however, in a statement dated February 2010, during VA outpatient treatment visits dated in 2011 and his November 2011 hearing, he asserted that this disability worsened, involves flare-ups of severe foot symptomatology and interferes with his ability to work.  The report of the VA examination, dated July 2009, is thus inadequate to decide the Veteran's claim and another examination is needed. 

Second, according to VA outpatient treatment records and the report of VA examination, the Veteran has multiple bilateral, progressively worsening foot abnormalities, only one of which is service connected.  The VA examiner ruled out a relationship between one of these abnormalities - a bilateral hallux valgus deformity - on the basis that the Veteran did not have the condition during service.  No medical professional has addressed whether this or any other nonservice-connected foot abnormality that initially manifested after service developed secondary to the progressively worsening service-connected bilateral flat feet.  To the extent possible, an opinion is needed distinguishing all foot symptoms due to service-connected disability from those that are due to other disabilities.  

Third, the Veteran's assertion that his bilateral foot disability interferes with his ability to work raises a claim for a higher initial evaluation on an extraschedular basis and possibly a claim for a total disability evaluation based on individual unemployability (TDIU), both components of the claim being remanded.  To date, however, the RO has not obtained a medical opinion discussing the effect of the Veteran's service-connected foot disability on his employability, informed the Veteran that he is responsible for submitting evidence, including employment information, to support this assertion, or considered these raised matters as components of the Veteran's claim.  

The Board thus REMANDS these claims for the following action:

1.  Inform the Veteran by letter that he is responsible for submitting evidence, including employment information, to support his assertion that his service-connected bilateral foot disability interferes with his ability to work.

2.  Arrange for the Veteran to undergo a VA examination to ascertain the severity of his service-connected bilateral foot disability.  Provide the examiner with the claims file for review of all pertinent documents therein.  Ask the examiner to confirm in his written report that he undertook such a review, conduct a thorough evaluation, including all indicated tests, and proceed as follows:  

a) note all bilateral foot symptoms and abnormalities shown to exist, including neurological in nature; 

b) recognizing that a symptom or abnormality need not have been present in service to be related to the Veteran's service-connected bilateral foot disability, distinguish all service-connected symptoms and abnormalities from those that are nonservice-connected; 

c) if the service-connected and nonservice-connected foot symptoms and abnormalities are indistinguishable, indicate this fact in writing in the report;

d) indicate whether the Veteran has pronounced flatfeet with marked pronation, extreme tenderness of the plantar surfaces of his feet, marked inward displacement and severe spasm of his tendo achillis on manipulation, which are not improved by orthopedic shoes or appliances;  

e) describe the severity of any neurological involvement, including as slight, mild, moderate or severe;

f) describe the impact of the Veteran's service-connected bilateral foot disability on his daily activities and employability, including during flare-ups; 

g) specifically opine whether the Veteran is unable to secure and/or follow substantially gainful employment secondary to his service-connected bilateral foot disability; 

h) provide detailed rationale, with specific references to the record, for each opinion expressed; and   

i) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

3.  Review the VA examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

4.  Determine whether the Veteran's bilateral foot disability is properly characterized as flatfeet, or whether it should be recharacterized to include additional foot abnormalities.

5.  Readjudicate the claim based on all of the evidence of record.  As components of the claim, consider whether the Veteran is entitled to a higher initial evaluation for his bilateral foot disability on an extraschedular basis and whether he is entitled to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


